Citation Nr: 1028748	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  05-26 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for cervical spine disability.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for varicose veins.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral internal derangement 
of the knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 
1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

In December 2007 and August 2009, the appeals were remanded for 
additional development, to specifically provide notice in 
compliance with Kent v. Nicholson, 20 Vet.App. 1 (2006).  The 
Board finds compliance with the remand instructions.

FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate the reopening of his claims of service connection 
for a cervical spine disability, varicose veins and bilateral 
internal derangement of the knee and he has otherwise been 
assisted in the development of such claims.

2.  The Veteran's original claims of service connection for a 
cervical spine disability, varicose veins and bilateral internal 
derangement of the knee were denied by the Board in May 1987.

3.  The Veteran attempted to reopen his claims for service 
connection in September 1987.  By means of a rating decision 
dated in December 1987, the RO determined that new and material 
evidence had not been presented to reopen the claims of 
entitlement to service connection for a cervical spine 
disability, varicose veins and bilateral internal derangement of 
the knee.  The Veteran did not file a notice of disagreement as 
to a December 1987 rating. 


4.  The Veteran attempted to reopen his claim for service 
connection for a cervical spine disability in August 1988.  By 
means of a rating decision dated in September 1988, the RO held 
that new and material evidence had not been presented to reopen 
the claim of entitlement to service connection for a cervical 
spine disability.  The Veteran did not file a notice of 
disagreement as to a September 1988 rating decision.

5.  The evidence received subsequent to the last final December 
1987 rating decision is cumulative or redundant of evidence 
previously of record and by itself or in connection with the 
evidence previously assembled does not raise a reasonable 
possibility of substantiating the claims of service connection 
for varicose veins and bilateral internal derangement of the 
knee.

6.  The evidence received subsequent to the last final September 
1988 rating decision is cumulative or redundant of evidence 
previously of record and by itself or in connection with the 
evidence previously assembled does not raise a reasonable 
possibility of substantiating the claim of service connection for 
a cervical spine disability.


CONCLUSIONS OF LAW

1.  The December 1987 rating decision holding that new and 
material evidence had not been presented to reopen the claims of 
service connection for varicose veins and bilateral internal 
derangement of the knee is final.  38 U.S.C.A. § 7105 (West 2002 
and Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  The September 1988 rating decision holding that new and 
material evidence had not been presented to reopen the claim of 
service connection for a cervical spine disability is final.  38 
U.S.C.A. § 7105 (West 2002 and Supp. 2009); 38 C.F.R. §§ 20.302, 
20.1103 (2009).

3.  Evidence received since the December 1987 rating decision is 
not new and material and the claims of entitlement to service 
connection for varicose veins and bilateral internal derangement 
of the knee are not reopened.  38 U.S.C.A. § 5108 (West 2002 and 
Supp. 2009); 38 C.F.R. § 3.156 (2009).

4.  Evidence received since the September 1988 rating decision is 
not new and material and the claim of entitlement to service 
connection for a cervical spine disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002 and Supp. 2009); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2009), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits.  Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf.  See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  
The Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the requirement 
that VA specifically request the claimant to provide any evidence 
in his or her possession that pertains to the claim.  73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 
3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim, including notice to the claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

With respect to the matter of the submission of new and material 
evidence, although VA's duty to assist is circumscribed, the 
notice provisions of VCAA are applicable.

The United States Court of Appeals for Veterans Claims (Court) 
held that 38 U.S.C.A. § 5103(a), as amended by the VCAA, and 38 
C.F.R. § 3.159(b), as amended, which pertain to VA's duty to 
notify a claimant who had submitted a complete or substantially 
complete application, apply to those claimants who seek to reopen 
a claim by submitting new and material evidence pursuant to 38 
U.S.C.A. § 5108.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to a claim of whether new and material evidence has 
been presented to reopen the claims, in Kent v. Nicholson, 20 
Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) established requirements with respect to 
the content of the duty to assist notice under the VCAA which 
must be provided to an Veteran who is petitioning to reopen a 
claim.

The Court held that VA must notify a Veteran of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the Veteran of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit sought.  The Court also held that VA's obligation to 
provide a Veteran with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that the 
prior claim was finally denied.

The question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which the 
prior claim was denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the context 
of a claim to reopen, VA to examine the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate the 
element or elements required to establish service connection that 
were found insufficient in the previous denial.

In this case, the Veteran received pre-adjudication VCAA 
notification in March 2004.  Additional VCAA notification letters 
were provided to the Veteran in December 2007, October 2009 and 
December 2009.   As a result of the Board remands, to comply with 
the holding in Kent, the October 2009 and December 2009 letters 
informed the Veteran that the claims were originally denied 
because there was no evidence that the Veteran's cervical spine 
disability, varicose veins and bilateral internal derangement of 
the knee were incurred in or causally related to service.

The Veteran was informed by letters dated in June 2006, December 
2007, October 2009 and December 2009 that an appropriate 
disability rating and effective date would be assigned if his 
claims were granted.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  However, with respect to the claim 
to reopen, VA's duty to assist the Veteran in the development of 
his claim is not triggered unless and until a claim is reopened.  
See 38 U.S.C.A. § 5103A.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) 
(Holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. Brown, 9 
Vet.App. 542 (1996) (Holding that unless new and material 
evidence has been submitted, the duty to assist does not attach); 
see also Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (Holding 
that adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of claim, 
and conduct of VA medical examination, when claimant had not 
presented new and material evidence.)  

The Veteran has been given ample opportunity to present evidence 
and argument in support of his claim.  The Board additionally 
finds that general due process considerations have been complied 
with by VA, and the Veteran has had a meaningful opportunity to 
participate in the development of the claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2009).

In its decisions, the Board is required to apply caselaw issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA and precedential opinions issued by VA's Office of General 
Counsel.

New and Material Evidence

The record reflects that the Veteran's original claims of service 
connection for a cervical spine disability, varicose veins and 
bilateral internal derangement of the knee were denied by the 
Board in May 1987.  The Veteran attempted to reopen his claims 
for service connection in September 1987.  By means of a rating 
decision dated in December 1987, the RO determined that new and 
material evidence had not been presented to reopen claims of 
entitlement to service connection for a cervical spine 
disability, varicose veins and bilateral internal derangement of 
the knee.  The Veteran did not file a notice of disagreement as 
to a December 1987 rating.  The Veteran attempted to reopen his 
claim for service connection for a cervical spine disability in 
August 1988.  By means of a rating decision dated in September 
1988, the RO held that new and material evidence had not been 
presented to reopen the claim of entitlement to service 
connection for a cervical spine disability.  The Veteran did not 
file a notice of disagreement as to a September 1988 rating 
decision.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.   Therefore, the 
May 1987 Board decision and the subsequent September 1987 and 
December 1987 rating decisions became final.  38 U.S.C.A. § 7104, 
7105(c).   In order to reopen a claim there must be added to the 
record "new and material evidence."  38 U.S.C.A. § 5108.

In December 2003, the Veteran filed a petition to reopen the 
claims for service connection for a cervical spine disability, 
varicose veins and bilateral internal derangement of the knee.  
The Veteran failed to submit new and material evidence in support 
of his claims and therefore, the petitions to reopen are denied.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be secured 
or presented since the time that the claim was finally disallowed 
on any basis, not only since the time the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

Under the provisions of 38 C.F.R. § 3.156(a), defining new and 
material evidence, "new" evidence remains that which was not 
previously of record.  However, to be material under the new 
guidelines, the evidence must raise a reasonable possibility of 
substantiating the claim, which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
The credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

As noted, service connection for a cervical spine disability, 
varicose veins and bilateral internal derangement of the knee was 
initially denied in May 1987.  At that time, the Board determined 
that service connection was not warranted because there was no 
evidence of complaints, treatment or diagnoses of a cervical 
spine disorder, varicose veins or bilateral internal derangement 
of the knee during service.  Degenerative arthritis of the 
cervical spine was not diagnosed within the one-year presumptive 
period.  Also, varicose veins and bilateral internal derangement 
of the knee were not disabilities that would warrant service 
connection on a presumptive basis. 

The evidence of record at the time of the May 1987 Board decision 
consisted of service treatment records, post service VA and 
private treatment records and several VA examination reports.  

Service treatment records were absent any indication of 
complaints, treatment or diagnoses regarding the cervical spine, 
varicose veins or bilateral internal derangement of the knee.  
Rather, upon separation examination dated in August 1982, 
clinical evaluation of the spine, lower extremities and vascular 
system was within normal limits.  The Veteran was medically 
separated from service because of  his functional limitations in 
maintaining visual efficiency and developmental learning 
disability.  

Upon VA orthopedic examination dated in April 1983, the Veteran 
was diagnosed as having bilateral minimal superficial varicose 
veins, and bilateral internal derangement of the knees with 
synovitis.  He demonstrated full range of motion in the knees and 
ligaments were intact.  Associated X-rays demonstrated minimal 
beginning of lipping on the anteroinferior aspect of the C-6 body 
of the cervical spine and the knees were within normal limits.  
Post-service VA treatment records indicate that the Veteran was 
treated for a cervical strain in March 1985.  

The Veteran underwent an additional VA examination in October 
1984.  The examiner noted that following discharge, the examiner 
indicated that the Veteran did not experience any difficulties 
attributable to his varicose veins.  There was a dilated segment 
of the external saphenous vein that was 5mm. in diameter.  X-rays 
demonstrated small anterior osteophytes at C6-7.  There was no 
evidence of any other significant change.  The Veteran was 
diagnosed as having  cervical spine degenerative changes with 
intermittent left-sided radiculopathy and bilateral internal 
derangement of the knees with synovitis.

In August 1985, the Veteran's private orthopedist noted that the 
Veteran occasionally experienced pain in his knees, but no 
swelling.  X-rays were normal.  The Veteran was diagnosed as 
having mild subluxation of the patellae.  With regard to his 
cervical spine, the Veteran demonstrated full range of motion and 
X-rays of the cervical spine were normal.  The examiner suggested 
that the Veteran might need to undergo a myelograph of the 
cervical spine to determine he had a disc problem, which was not 
diagnostic on plain X-ray.  

In October 1986, the Veteran was afforded an additional VA 
examination.  Physical examination revealed a few 3mm. in 
diameter varicose veins in the left leg.  There were no varicose 
veins in the right leg.  There were no scars or skin changes 
noted in the lower extremities.  As to the knees, the Veteran 
exhibited full range of motion and there was no evidence of 
swelling, deformity or instability.  The examiner opined that the 
Veteran was not experiencing internal derangement of the knees; 
rather, he was clinically well.  With regards to the Veteran's 
cervical spine, X-rays suggested narrowing of the C6-7 interspace 
associated with mild spurring.  The Veteran was diagnosed as 
having very minimal degenerative changes of the cervical spine.  

In May 1987, the Board held that service connection was not 
warranted for a cervical spine disability, varicose veins or 
bilateral internal derangement of the knee.  As noted, there was 
no indication in service of any of the disabilities.  Although 
the Veteran was diagnosed as having varicose veins and bilateral 
internal derangement of the knee within a year of discharge from 
service, the one-year presumptive period was not applicable to 
these disabilities.  Finally, the Veteran was diagnosed as having 
degenerative changes of the cervical spine more than a year after 
his separation from service.  

The Veteran attempted to reopen his claims of service connection 
for a cervical spine disability, varicose veins and bilateral 
internal derangement of the knee in September 1987.  In support 
of his claim, the Veteran submitted duplicates of his VA 
treatment records dated from March 1985 to July 1986.  In 
December 1987, the RO held that new and material evidence had not 
been presented to reopen the claims.

In August 1988, the Veteran attempted to reopen his claim of 
service connection for a cervical spine disability.  Additional 
VA treatment records dating from 1985 to 1988 were associated 
with the record.  The Veteran also submitted a statement from a 
private treatment provider dated in June 1988, which indicated 
that the Veteran was receiving treatment for a probable herniated 
disc in the cervical spine.  There was no evidence pertaining to 
a nexus to service or of a diagnosis of degenerative joint 
disease within a year of separation from service.  In September 
1988, the RO held that new and material evidence had not been 
received to reopen the claim for service connection for a 
cervical spine disability.

The current claim on appeal was received in December 2003.  Since 
the last final December 1987 and September 1988 rating decisions, 
the Veteran has submitted several statements indicating that he 
received treatment for his cervical spine disability during 
service.  He also alleges that service connection is warranted 
for all three disabilities on a presumptive basis because he is a 
Veteran of the Vietnam era.  The additional medical evidence of 
record includes private operative reports regarding both knees 
dated in 2001 and 2003 and VA radiographic reports dating from 
1988 to 1991.

On review, the Board finds the Veteran has not submitted new and 
material evidence to reopen his service connection claims for 
cervical spine disability, varicose veins and bilateral internal 
derangement of the knee.  

The Veteran has stated that he submitted newly found service 
treatment records dated January 3, 1979, January 2, 1980, January 
4, 1980 and May 14, 1982, which would demonstrate that he 
received treatment for back pain during service.  Initially, it 
is noted that the service treatment records were previously of 
record at the time of the original rating decision.  These 
specific records have not previously been cited because they are 
not pertinent to the claims at hand.  On January 3, 1979, the 
Veteran presented with complaints of low back pain.  He was 
diagnosed as having a muscular strain and acromioclavicular (AC) 
joint tendonitis.  On January 2, 1980, the Veteran received 
treatment for a left sided paravertebral sprain in the thoracic 
area.  On January 4, 1980, the Veteran received treatment for 
interscapular muscle spasm.  On May 14, 1982, the Veteran 
presented with complaints of pain in the left scapula area.  The 
examiner noted that there was still tenderness in the left AC 
joint.  There was no tenderness in the vertebral border.  There 
was tenderness in the thoracic spine areas, which the Veteran 
indicated was slightly improved.  Although these records discuss 
pain the low back and thoracic spine areas, there is no mention 
of any symptomatology regarding the cervical spine.  

The additional medical records, while "new," are not material.  
They only demonstrate that the Veteran has undergone post-service 
treatment for disabilities of the cervical spine and knees.   
There is no mention in these documents, that the cervical spine 
disability, varicose veins or bilateral internal derangement of 
the knee are attributable in any way to service.  Evidence of the 
Veteran's current condition is not generally relevant to the 
issue of service connection, absent some competent linkage to 
military service.  Morton v. Principi, 3 Vet. App. 508, 509 
(1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).

Also, the Veteran essentially reiterates his belief that his 
cervical spine disability, varicose veins and bilateral internal 
derangement of the knee are attributable to service either on a 
direct or presumptive basis.  These arguments were rejected as 
the service treatment records did not support a finding of an in-
service injury nor was there post-service medical evidence of a 
nexus to service.   Reonal v. Brown, 5 Vet. App. 458, 460-461 
(1993) (In the context of analyzing a petition to reopen a 
previously denied claim, reiteration of a previously rejected 
factual account is not "new" evidence).  Accordingly, by 
reiterating his prior claim, the Veteran has not submitted 
evidence that is new and material.

There is no competent evidence that the Veteran's cervical spine 
disability, varicose veins and bilateral internal derangement of 
the knee were caused by any incident of active military service.  
By "competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions.   38 C.F.R. § 3.159(a).  The new evidence, either 
alone or with the prior evidence of record does not relate to an 
unestablished fact necessary to substantiate the claims.  
38 C.F.R. § 3.156(a).  There is no evidence of a nexus to service 
for any of the claimed disabilities and a chronic disability, 
such as arthritis, was not diagnosed within the one-year 
presumptive period.

While the Board has carefully reviewed the record in depth, it 
has been unable to identify a basis upon which service connection 
may be granted.  The Board has also considered the benefit of the 
doubt rule in this case, but as the preponderance of the evidence 
is against the claims, the evidence is not in equipoise, and 
there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In sum, the additional evidence does not raise a reasonable 
possibility of substantiating the claims of service connection 
for a cervical spine disability, varicose veins or bilateral 
internal derangement of the knee as required by 38 C.F.R. § 
3.156(a).  The evidence is not considered new and material for 
the purpose of reopening the claims, and the appeals will be 
denied.


ORDER

New and material evidence not having been submitted, the petition 
to reopen the Veteran's claim for entitlement to service 
connection for cervical spine arthritis.

New and material evidence not having been submitted, the petition 
to reopen the Veteran's claim for entitlement to service 
connection for varicose veins.

New and material evidence not having been submitted, the petition 
to reopen the Veteran's claim for entitlement to service 
connection for bilateral internal derangement of the knee.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


